Citation Nr: 0411569	
Decision Date: 05/04/04    Archive Date: 05/14/04

DOCKET NO.  97-31 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased disability rating for history 
of osteomyelitis of the left malleolus with residual left 
foot drop, currently evaluated as 40 percent disabling.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from December 1951 to 
December 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of March 1997 and September 1997 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Roanoke, Virginia.

Service connection for osteomyelitis of the left malleolus, 
as secondary to the veteran's service-connected skin 
disorder, was granted in May 1992; the veteran was assigned a 
20 percent evaluation for the disorder under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5000, effective April 1, 1992.  In 
July 1994, service connection for left foot drop secondary to 
the history of osteomyelitis was granted; the disability was 
evaluated as 40 percent disabling, and the rating decision 
indicated that as of April 1, 1997, the 20 percent evaluation 
assigned the veteran's osteomyelitis of the left malleolus 
(under Diagnostic Code 5000) would be reduced to non-
compensable.  (The Board notes in passing that Diagnostic 
Code 5000 allows for a 20 percent evaluation to be assigned 
only where there has been evidence of active infection within 
the past five years, and that a 10 percent evaluation 
requires a history of repeated episodes of osteomyelitis; the 
record shows that, as of April 1, 1997, neither criterion was 
met).  In March 1997, the RO denied entitlement to a rating 
in excess of 40 percent for left foot drop; the veteran 
thereafter perfected his appeal of this rating decision.

In an August 1999 rating decision, and during the pendency of 
the veteran's appeal for an increased rating, the RO severed 
service connection for osteomyelitis of the left malleolus 
with the associated left foot drop.  In supplemental 
statements of the case dated in August 1999 and October 1999 
the RO changed the issue on appeal to that of entitlement to 
service connection for history of osteomyelitis with left 
foot drop.  Thereafter, in May 2001, the Acting Director of 
VA's Compensation and Pension Service instructed the RO to 
reinstate service connection for the left foot drop.  In 
September 2001 the RO formally reinstated service connection 
for history of osteomyelitis with left foot drop and again 
assigned the veteran a 40 percent evaluation therefor.  The 
RO thereafter re-adjudicated the increased rating claim in 
February 2003 and issued supplemental statements of the case 
in February 2003 and June 2003 addressing the matters listed 
on the title page of this action.

The Board also notes that the RO, in an October 1999 rating 
decision, decreased the evaluation assigned the veteran's 
skin disability from 30 percent to 10 percent disabling, 
effective January 1, 2000.  In May 2001, the Acting Director 
of VA's Compensation and Pension Service ordered the RO to 
restore the 30 percent evaluation for skin disability, and in 
September 2001 the RO complied.  The Board notes that the 
veteran does not allege that he is entitled to a rating 
higher than 30 percent for skin disability, and that he has 
not initiated an appeal of a June 2003 rating decision 
denying entitlement to an increased rating for the skin 
disorder.

The Board lastly notes that while the veteran requested a 
hearing before a member of the Board, in March 2004 he 
indicated that he would not attend because of physical 
infirmity.  His request for a hearing before a member of the 
Board is therefore considered withdrawn.  38 C.F.R. 
§20.702(d) (2003).

The issue of entitlement to a TDIU is addressed in the remand 
at the end of this action.


FINDING OF FACT

The veteran's service-connected history of osteomyelitis of 
the left malleolus with residual left foot drop affects the 
peroneal and sural nerves as well as the cutaneous nerves of 
the left foot, and is productive of moderately severe 
incomplete paralysis of the left lower leg below the knee.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for the 
veteran's service-connected history of osteomyelitis of the 
left malleolus with residual left foot drop have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.14, 
4.20, 4.68, 4.124a, Diagnostic Codes 8520, 8521 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that on November 9, 2000, during the pendency 
of the instant appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)), was signed into law.  
On August 29, 2001, VA promulgated final regulations to 
implement the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2003)).  Except for 
revisions pertaining to claims to reopen based on the 
submission of new and material evidence, which in any event 
are not applicable in the instant case, the final regulations 
are effective November 9, 2000, and "merely implement the 
VCAA and do not provide any rights other than those provided 
by the VCAA."  See 66 Fed. Reg. at 45,629.

The record reflects that the veteran was provided with notice 
of the March 1997 rating decision which denied an increased 
rating for the disorder at issue, and that his claim was 
denied on the merits.  The veteran was provided with a 
statement of the case in September 1997 which notified him of 
the issue addressed, the evidence considered, the 
adjudicative action taken, the decision reached, the 
pertinent law and regulations, and the reasons and bases for 
the decision.  A February 2003 supplemental statement of the 
case provided the veteran with the relevant portions of the 
text of the VCAA and implementing regulations.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.    

In the present case, regarding the issue of entitlement to an 
increased rating for the veteran's service-connected left 
lower extremity disability, a rating decision dated in March 
1997 denied entitlement to an increased rating.  Only after 
that rating action was promulgated did the AOJ, in April 
2003, provide adequate notice to the veteran regarding what 
information and evidence is needed to substantiate the claim, 
as well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to submit any evidence in 
his possession that pertains to the claim.

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in April 2003 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated in a June 
2003 supplemental statement of the case.  The veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices, and the record reflects that the veteran has in fact 
responded.

Therefore, notwithstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the veteran.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  The Board concludes that the April 2003 
VA letter, the September 1997 statement of the case and the 
supplemental statements of the case on file informed the 
veteran of the information and evidence needed to 
substantiate his claim.  Moreover, and as noted above, the 
April 2003 correspondence notified the veteran as to which 
evidence would be obtained by him and which evidence would be 
retrieved by VA, and also specifically requested him to 
submit any medical evidence in his possession, and the RO, in 
a June 2003 supplemental statement of the case, re-
adjudicated the veteran's claim under the VCAA.  It is clear 
from submissions by and on behalf of the veteran that he is 
fully conversant with the legal requirements in this case.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran, and for which he 
authorized VA to request, were obtained by the RO.  In this 
regard the Board notes that the record contains the following 
pertinent records:  VA treatment records for May 1997 to 
September 1999; the reports of VA examinations conducted in 
March 1996, February 1997, January 1998, May 1999, March 
2000, and November 2001 (with a February 2002 addendum); and 
June 1997 statements from, respectively, the Social Security 
Administration and the veteran's last employer.  The Board 
notes that the veteran's representative, in April 2004 (more 
than 90 days after certification of the case to the Board in 
July 2003), indicated that the veteran had, days earlier, 
been prescribed a prosthetic walker by a VA physician.  The 
representative requested that the Board obtain the associated 
April 2004 treatment notes if the Board felt such treatment 
notes were necessary in order to adjudicate the veteran's 
claim.  Inasmuch, however, as the VA record or records in 
question were generated more than 90 days following notice to 
the veteran of certification of the case to the Board, and as 
the Board finds, in any event, that the evidence on file is 
adequate for the purpose of adjudicating the veteran's claim 
for an increased rating, the Board concludes that remand of 
the case for the purpose of obtaining the referenced record 
or records is not warranted.  See 38 C.F.R. §§ 19.36, 20.1304 
(2003).  The Board consequently finds that VA's duty to 
assist the veteran in obtaining records in connection with 
the instant appeal has been fulfilled.  In addition, and as 
indicated above, the veteran was afforded several VA 
examinations of his disability.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Factual background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2003) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected history of osteomyelitis of the left 
malleolus with residual left foot drop (hereinafter referred 
to as "left foot drop").  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to this disability.  

As noted in the Introduction, the veteran's period of service 
ended in December 1955.  Service connection for left foot 
drop (characterized as history of osteomyelitis, left 
malleolus with left foot drop) was granted in July 1994.  The 
disability was evaluated as 40 percent disabling, and this 
evaluation has remained in effect since that time.

Of record is the report of a March 1996 VA examination of the 
veteran, at which time he reported experiencing numbness 
extending from his left foot to halfway up his calf, with an 
associated tendency to fall.  He also reported experiencing 
occasional calf pain.  Physical examination disclosed the 
presence of very slight swelling of the ankle.  Range of left 
ankle motion testing disclosed that the ankle was plantar 
flexed at 26 degrees, with maximum extension to 15 degrees of 
plantar flexion; the examiner explained that the veteran was 
unable to return the ankle to neutral and that there was very 
little inversion or eversion.  The left calf measured one 
centimeter less in circumference than on the right.  No 
tenderness was evident, but the veteran exhibited numbness to 
pinprick over the entire foot, ankle, and the lower extremity 
to just below the knee.  The veteran was unable to walk 
without the use of his cane or other assistance, and he 
exhibited a marked limp with an inability to walk on his 
heels, toes or the outsides of his feet.  The veteran's 
reflexes were equal and active.

On file are VA treatment records for January 1997 to 
September 1999 which do not provide any clinical findings 
pertaining to the disability at issue.

The veteran was afforded a VA examination in February 1997, 
at which time he reported experiencing left foot numbness as 
well as a tendency to fall.  He was able to plantar flex the 
left ankle to 35 degrees but was unable to dorsiflex the 
ankle, and the examiner noted that the left foot remained 
plantar flexed at approximately 20 degrees at all times.  The 
examiner did find that the veteran was able to move and flex 
his foot, suggesting the presence of function as far as 
innovation of the muscles of the foot.  Right and left knee 
reflexes were poor but present, and the left ankle reflex was 
absent.  Numbness to pinprick over the entire foot and ankle 
area, as well as the lateral aspect of the lower extremity to 
below the knee, was present.  The veteran was unable to walk 
without his cane and he exhibited difficulty with weight-
bearing.  X-ray studies of the left ankle showed changes 
suggestive of a possible old fracture about the distal aspect 
of the left medial meniscus and distal fibula.  The examiner 
concluded that the veteran had a history of osteomyelitis on 
the left lateral malleolus, with marked limitation of left 
ankle motion in all directions and loss of sensation.

In a May 1997 statement, the veteran indicated that his left 
leg problems had prevented him from working since 1994.  He 
indicated that he last worked as a delivery person for a 
florist.  Submitted with his statement was a W-2 tax form 
showing that he earned almost $2,000 from an employer in 
1994.

In a June 1997 statement, the Social Security Administration 
(SSA) indicated that the veteran had never been in receipt of 
disability benefits from that agency, but rather began 
receiving monetary payments because he had reached the 
retirement age of 62.

In a June 1997 statement the veteran's last employer (for 
whom he worked from December 1990 to July 1994) indicated 
that the veteran was released from employment because the 
business closed.

The veteran was afforded a VA examination in January 1998, at 
which time he reported that he retired in 1993.  Physical 
examination disclosed the presence of left lower extremity 
weakness, as well as an inability to stand for any length of 
time due to pain and weakness located in the left ankle area.  
No stiffness, heat, redness or drainage was evident.  Left 
lower extremity instability and giving way were present, but 
no abnormal motion was noted.  Pain and light touch were 
decreased in the left calf and foot, and reflexes were absent 
in the left ankle, but left lower extremity strength was 
normal.  The examiner noted the presence of limping and 
indicated that the veteran was unable to walk on his heels, 
toes, or the outsides of his feet secondary to balance 
problems.  The veteran was able to dorsiflex the left ankle 
to +24 degrees without pain, even after fatiguing, and was 
able to plantar flex the ankle to +24 degrees to 28 degrees 
without pain, even after fatiguing.  The examiner concluded 
that the last episode of osteomyelitis in the veteran 
occurred in 1992, and that no constitutional symptoms of bone 
disease were present.  X-ray studies of the left ankle showed 
calcaneal spurring, as well as mild osteoarthritic change.  
No evidence of focal bone destruction or osteomyelitis was 
evident.

On file is the report of a May 1999 VA examination.  Physical 
examination at that time disclosed the presence of left ankle 
pain, weakness, stiffness and swelling.  No heat, redness or 
drainage was present.  A foot drop involving the left ankle 
area was evident, and the foot did give way with attempts to 
walk.  The veteran was noted to use a cane and to limp, but 
neurologic examination was described as normal.  He was able 
to flex his left hip from 0 to 125 degrees.  Range of left 
ankle motion was limited, with dorsiflexion to +20 to +22 
degrees (even after fatiguing) without pain, and plantar 
flexion from +20 degrees to 36 degrees without pain (even 
after fatiguing).  Tenderness was present medially and 
laterally, as was foot drop at the left ankle.  Sensation and 
pain were decreased in the left foot and calf, and left leg 
strength was decreased.  The left knee reflex was normal, but 
the ankle reflex was absent.  The circumference of the left 
thigh and calf was about 2-centimeters less than on the 
right.  X-ray studies of the left ankle showed degenerative 
changes with suggestion of old avulsion fracture along the 
inferior aspect of the medial malleolus with small calcaneal 
spur.

The veteran was afforded a VA examination in March 2000, at 
which time he was able to dorsiflex the left ankle to +18 to 
+20 degrees (even after fatiguing) without pain, and to 
plantar flex the ankle to +18 degrees to 45 degrees (even 
after fatiguing) with pain.  Left ankle swelling, crepitus 
and tenderness were present.  Light touch was absent, and 
pain decreased, at the ankle and foot, but lower extremity 
strength was normal.  The veteran had a limp and was unable 
to walk on his heels, toes, or the outsides of his feet.  His 
reflexes were normal.  X-ray studies of the left ankle showed 
no acute fracture, dislocation or bony abnormality, but did 
show minimal spurring and curvilinear calcification 
suggestive of an old ligamentous injury.  No evidence of 
osteomyelitis was present.

On file is the report of a November 2001 VA examination of 
the veteran, at which time he reported experiencing 
persistent numbness in the left foot and leg along with 
instability of the left ankle and weakness of the distal left 
leg.  He reported that his symptoms caused him to stumble and 
fall, and that he used a cane for balance.  Physical 
examination disclosed the presence of asymmetry in the lower 
extremities, with reduced muscle bulk in the left lower limb 
and foot.  Weakness of dorsiflexion and plantar flexion in 
the left foot, as well as weakness of inversion and eversion, 
were evident.  The veteran was able to demonstrate only 
limited control over his ankle, and his gait was markedly 
antalgic and somewhat unstable because of the ankle.  Foot 
drop and foot slap were present, and sensation was reduced in 
the left lower extremity in a stocking fashion.  Deep tendon 
reflexes were trace at best at the knee, and lost at the 
ankle.  The examiner concluded that the veteran experienced 
peripheral nerve injuries to the left lower leg resulting in 
weakness and sensory deficits in the left lower extremity.

In a February 2002 addendum, the November 2001 examiner 
addressed which nerves were affected by the veteran's left 
lower extremity disability.  He concluded that the affected 
nerves included the left common and deep "perineal" nerves 
affecting the tibialis anterior muscle; the deep "perineal" 
nerve with respect to weakness of eversion of the foot 
suggesting problems with the peroneus tertius muscle; the 
superficial peroneal nerve affecting strength in the peroneus 
longus muscle; the tibial nerve affecting strength in the 
gastrocnemius and soleus muscles, as well as affecting the 
tibialis posterior muscle controlling strength in inversion 
of the foot; and the cutaneous nerves of the left foot, 
probably affecting the sural sensory nerve as well as other 
cutaneous branches supplying sensation to the foot.  The 
examiner concluded that the impairment caused by the 
veteran's disability was best described is moderate 
incomplete paralysis of the foot with significant weakness in 
dorsiflexion, plantar flexion, inversion, and eversion.


Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2003).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2003).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2003).

Chronic, or recurring, suppurative osteomyelitis, once 
clinically identified, including chronic inflammation of bone 
marrow, cortex, or periosteum, should be considered as a 
continuously disabling process, whether or not an actively 
discharging sinus or other obvious evidence of infection is 
manifest from time to time, and unless the focus is entirely 
removed by amputation will entitle to a permanent rating to 
be combined with other ratings for residual conditions, 
however, not exceeding amputation ratings at the site of 
election.  38 C.F.R. § 4.43 (2003).

The combined rating for disabilities of an extremity shall 
not exceed the rating for the amputation at the elective 
level, were amputation to be performed.  For example, the 
combined evaluations for disabilities below the knee shall 
not exceed the 40 percent evaluation, Diagnostic Code 5165.  
This 40 percent rating may be further combined with 
evaluation for disabilities above the knee but not to exceed 
the above the knee amputation elective level.  38 C.F.R. 
§ 4.68 (2003).

The veteran is currently in receipt of a separate non-
compensable evaluation for osteomyelitis under the provisions 
of 38 C.F.R. § 4.71a, Diagnostic Code 5000; the propriety of 
that rating is not at issue in the instant case.  The veteran 
is separately rated at 40 percent for the neurological 
impairment affecting his left lower extremity below the knee 
under 38 C.F.R. § 4.124a, Diagnostic Code 8521.  Under that 
code, a maximum 40 percent evaluation is warranted for 
complete paralysis of the external popliteal (common 
peroneal) nerve, with foot drop and slight foot droop of 
first phalanges of all toes, cannot dorsiflex the foot, 
extension (dorsal flexion) of proximal phalanges of toes 
lost; abduction of toes lost, adduction weakened; anesthesia 
covers entire dorsum of foot and toes.  38 C.F.R. § 4.124a, 
Diagnostic Code 8521 (2003).

A maximum 40 percent evaluation is also warranted for 
complete paralysis of the internal popliteal (tibial) nerve, 
with plantar flexion lost, frank adduction of foot 
impossible, flexion and separation of toes abolished; no 
muscle in sole can move; in lesions of the nerve high in 
popliteal fossa, plantar flexion of foot is lost.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8524 (2003).

A maximum 30 percent evaluation is warranted for complete 
paralysis of the musculocutaneous (superficial peroneal) 
nerve, with the eversion of foot weakened; and for complete 
paralysis of the anterior tibial (deep peroneal) nerve, with 
dorsal flexion of foot lost.  38 C.F.R. § 4.124a, Diagnostic 
Codes 8522 and 8523 (2003).

A 40 percent evaluation is warranted for moderately severe 
incomplete paralysis of the sciatic nerve.  A 60 percent 
evaluation is warranted for severe paralysis of the sciatic 
nerve, with marked muscular atrophy.  An 80 percent 
evaluation is warranted for complete paralysis of the sciatic 
nerve, the foot dangles and drops, no active movement 
possible of muscles below the knee, flexion of the knee 
weakened or (very rarely) lost.  38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (2003).

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
Diagnostic Code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

After carefully reviewing the record, the Board finds, as did 
the RO, that the veteran's disability is most appropriately 
rated under 38 C.F.R. § 4.124a, Diagnostic Code 8521, since 
the symptoms associated with this disability affect only that 
portion of the left lower extremity that is below the 
veteran's knee, and include symptoms which track very closely 
to those expected from complete paralysis of the external 
popliteal nerve, such as weakness in inversion and eversion 
of the foot, and foot drop.  None of the veteran's treating 
or examining physicians has suggested that his disability 
involves the sciatic nerve, the November 2001 VA examiner did 
not identify the sciatic nerve when listing the specific 
nerves involved in the veteran's disability, and there is no 
indication of impairment in flexion of the knee.  Although 
the November 2001 examiner indicated that the left common and 
deep "perineal" nerves were involved, the Board finds that 
the examiner clearly meant the peroneal nerves, and not the 
perineal nerve, given that the muscles identified as affected 
by the nerves in question included muscles located in the 
lower leg (far removed from the perineum), and at no point 
has the veteran reported, or been found to exhibit, 
neurologic symptoms affecting his perineum.  The Board will 
accordingly evaluate the veteran's disability under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8521. 

Review of the record discloses that the veteran's disability 
is manifested by left foot drop and foot slap with severe 
restrictions in his ability to move the foot, and decreased 
or absent sensation extending from the left foot to just 
below the knee with weakness of the lower extremity.  The 
examination reports on file show that the veteran requires an 
assistive device to ambulate, and that he is largely unable 
to dorsiflex the left foot.  Given the above findings the 
Board finds that the veteran's left foot drop is correctly 
evaluated as 40 percent disabling under Diagnostic Code 8521.  
This is the maximum evaluation assignable under that code, or 
under any other potentially applicable code other than 
Diagnostic Code 8520.

A rating higher than 40 percent is available for incomplete 
severe paralysis or complete paralysis of the sciatic nerve.  
Notably, however, while the November 2001 examiner identified 
a number of impaired nerves associated with the veteran's 
left lower extremity disability, the examiner did not 
indicate or suggest that impairment of the sciatic nerve was 
present, and the veteran's symptoms have consistently 
affected the lower portion of his left leg below the knee.  
While his left knee reflexes were occasionally described as 
diminished on VA examinations, none of the examiners has 
indicated that the veteran's left knee function (and 
particularly flexion) has been affected.  Moreover, while the 
November 2001 examiner concluded that the veteran's common 
and deep "perineal" nerves were involved, as discussed 
previously, the examiner obviously meant the common and deep 
peroneal nerves, particularly in light of the absence of any 
complaints or findings regarding the perineum, and as the 
specific muscles described as affected by the "perineal" 
nerves are located in the lower portion of the veteran's left 
leg. 

In short, none of the veteran's treating or examining 
physicians has identified the presence of sciatic nerve 
involvement, and the evidence showing that the veteran's 
symptoms affect that portion of his left leg just below the 
knee is not otherwise consistent with or analogous to sciatic 
nerve involvement.  The Board points out that even were there 
evidence of sciatic nerve involvement, in the absence of 
marked muscular atrophy (as in this case where any asymmetry 
between the left and right lower extremities is 2-centimeters 
or less) and any impairment of knee function, and as the 
November 2001 examiner described the veteran's disability as 
most accurately characterized as moderate incomplete 
paralysis of the foot, the veteran's left lower extremity 
disability would not be accurately characterized as even 
severe incomplete paralysis of the sciatic nerve.  The Board 
therefore finds that a rating higher than 40 percent under 
the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8520 is 
not warranted.

The Board notes that the veteran is largely unable to 
dorsiflex his left ankle, and that he otherwise demonstrates 
severe restriction in his range of ankle motion.  The Board 
points out that there nevertheless is no indication that the 
joint is ankylosed, and that in any event, 40 percent is the 
maximum evaluation assignable for ankylosis of the ankle 
joint.  See 38 C.F.R. § 4.71a, Diagnostic Code 5270 (2003).  
Moreover, even assuming that the veteran's current disability 
involves an orthopedic component, the veteran would not be 
entitled to a separate evaluation for that orthopedic 
component since assignment of a separate rating in this case 
would violate the amputation rule.  See 38 C.F.R. § 4.68.

In sum, the veteran is not entitled to a rating higher than 
40 percent for his left foot drop.  38 U.S.C.A. § 5107.

The Board lastly has considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2003).  While the veteran is currently in 
receipt of the maximum combined schedular evaluation 
available for the impairment of the left lower extremity 
pursuant to the amputation rule of 38 C.F.R. § 4.68, 
consideration of whether the veteran is entitled to an 
extraschedular rating for the disability at issue is still 
appropriate.  See Smallwood v. Brown, 10 Vet. App. 93, 97-98 
(1997).  The Board notes that the veteran has not worked for 
several years and maintains that he left his last job in 
floral delivery on account of his left lower extremity 
disability, and that he is unable to obtain or maintain any 
employment requiring standing or walking.  The Board points 
out that, according to his last employer, the veteran 
actually stopped working at his last job because the business 
closed.  With respect to the impact of his disability on his 
ability to stand or walk, clearly, due to the chronic nature 
of the veteran's left foot drop, interference with his 
employment was foreseeable.  However, the current evidence of 
record does not reflect frequent periods of hospitalization 
because of the service-connected disability, or interference 
with employment to a degree greater than that contemplated by 
the regular schedular standards which are based on the 
average impairment of employment.  Moreover, there is no 
indication that the veteran's disability affects his ability 
to obtain or maintain employment that does not require 
standing or walking, and while the veteran is receiving 
benefits from the Social Security Administration, those 
benefits are not based on any determination of disability.  
Thus, the record does not present an exceptional case where 
the veteran's currently assigned rating of 40 percent is 
found to be inadequate.  See Moyer v. Derwinski, 2 Vet. App. 
289 (1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability evaluation rating itself 
is recognition that industrial capabilities are impaired).  
Accordingly, in the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996);  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

Entitlement to a rating in excess of 40 percent for history 
of osteomyelitis of the left malleolus with residual left 
foot drop is denied.


REMAND

The veteran contends that his service-connected disabilities 
render him unable to obtain or maintain substantially gainful 
employment.  Service connection is currently in effect for 
history of osteomyelitis with left foot drop, evaluated as 40 
percent disabling; skin disability, evaluated as 30 percent 
disabling; and for osteomyelitis, evaluated as non-
compensably disabling.  The combined disability evaluation 
for the above conditions is 60 percent.

As noted previously, on November 9, 2000, the VCAA was signed 
into law, and on August 29, 2001, VA promulgated final 
regulations to implement the provisions of the VCAA.  Review 
of the record discloses that while, with respect to the claim 
for a TDIU, the veteran arguably has been adequately advised 
as to what evidence VA would obtain for him and of what 
information or evidence he was responsible for submitting in 
connection with that claim, he has not been adequately 
informed of the information and evidence necessary to 
substantiate that claim.  See 38 U.S.C.A. § 5103(a) (West 
2002).  In this regard the Board points out that the RO sent 
the veteran correspondence in April 2003 which notified him 
of the information and evidence necessary to substantiate a 
claim for service connection and for an increased rating, but 
not for a TDIU.  Consequently, in order to ensure that the 
veteran receives the due process to which he is entitled in 
connection with the instant appeal, the Board finds that 
remand of the case is appropriate. 

The Board also notes that the veteran has not been afforded a 
VA examination addressing whether his service-connected 
disabilities render him unable to obtain or maintain gainful 
employment.  The Board is of the opinion that the veteran 
should be scheduled for such an examination.  See generally, 
Bowling v. Principi, 15 Vet. App. 1 (2001).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should send the veteran 
and his representative a letter 
explaining the VCAA and that 
complies with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The 
letter should explain, what, if any, 
information (medical or lay 
evidence) not previously provided to 
the Secretary is necessary to 
substantiate the veteran's claim for 
a total rating based on individual 
unemployability due to service-
connected disabilities.  The letter 
should also specifically inform the 
veteran and his representative of 
which portion of the evidence is to 
be provided by the claimant, which 
part, if any, the RO will attempt to 
obtain on his behalf, and a request 
that the veteran provide any 
evidence in his possession that 
pertains to his claim.  See 
Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

2.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to the claim remaining on 
appeal.  With any necessary 
authorization from the veteran, the 
RO should attempt to obtain and 
associate with the claims file any 
medical records identified by the 
veteran which have not been secured 
previously.  In any event, records 
from the VA Medical Center in Salem, 
Virginia, for January 2004 to the 
present should be obtained.

3.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and his 
representative of this and ask them 
to provide a copy of the outstanding 
medical records.

4.  The RO should then schedule the 
veteran for a VA general medical 
examination for the purpose of 
providing an opinion as to whether 
the veteran is unable to engage in 
substantially gainful employment due 
solely to his service-connected 
disorders, consistent with his 
education and employment experience, 
and without consideration of his 
age.  All indicated studies should 
be performed, and all findings 
should be reported in detail.  With 
respect to the veteran's skin 
disability, osteomyelitis, and left 
foot drop, the examining physician 
should provide an opinion concerning 
the impact of each of those service-
connected disabilities on the 
veteran's ability to work, to 
include whether the disability 
renders him unemployable.  The 
rationale for any conclusion should 
be provided.  The veteran's claims 
file, including a copy of this 
remand, must be made available to 
the examiner for review.  The 
examination report is to reflect 
whether such a review of the claims 
file was made.

5.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA and VA's 
implementing regulations.  Then, the 
RO should re-adjudicate the issue of 
entitlement to a total rating based 
on individual unemployability due to 
service-connected disabilities.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case and provide the veteran and his 
representative with an appropriate opportunity to respond.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).





	                     
______________________________________________
	DEBORAH W. SINGLETON 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



